Pfeifer, J.,
concurring.
{¶ 20} I concur in the decision of the majority. The law is clear. However, as I wrote in State ex rel. Cincinnati Enquirer v. Hamilton Cty. (1996), 75 Ohio St.3d 374, 662 N.E.2d 334, the General Assembly should consider changing the law. Id. at 380-381, 662 N.E.2d 334 (Pfeifer, J., concurring). The public’s right to scrutinize the workings of the government should be balanced against an individual citizen’s right to privacy. A person should be able to summon the help of police officers or firefighters without having his plea broadcast on the evening news. A transcript of a 911 call would convey the necessary information without transforming a personal tragedy into a public spectacle.